     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 1 of 18 Page ID #:1



 1   Richard D. McCune (SBN 132124)
     rdm@mccunewright.com
 2   Steven A. Haskins (SBN 238865)
     sah@mccunewright.com
 3   MCCUNE WRIGHT AREVALO LLP
     3281 E. Guasti Road, Suite 100
 4   Ontario, CA 91761
     Telephone: (909) 557-1250
 5   Facsimile: (909) 557-1275
 6   Attorneys for Plaintiff and the Putative Class
 7
 8
 9                      IN THE UNITED STATES DISTRICT COURT
10                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
13   NANCY BINNELL, on behalf of herself              Case No.: 8:20-cv-00447
14   and all others similarly situated,

15               Plaintiff,                           CLASS ACTION COMPLAINT
16         v.
17                                                    DEMAND FOR JURY TRIAL
     ST. JOSEPH HOSPITAL ORANGE,
18
     ST. JOSEPH HEALTH, PARATUS
19   PARTNERS LLP, and DOES 1-10,
20   inclusive,

21               Defendants.
22
23
24
25
26
27
28


                                                -1-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 2 of 18 Page ID #:2



 1
 2                                       INTRODUCTION
 3         1.     One of California’s most pressing economic problems over the past two
 4   decades has been the skyrocketing cost of healthcare for California citizens. One analyst
 5   recently calculated that total US healthcare spending reached $3.5 trillion in 2017,
 6   accounting for 17.9% of the nation’s gross domestic product (or GDP). What is more,
 7   health spending is expected to grow at an average rate of 5.5% per year until 2027, a rate
 8   that would cause healthcare spending to reach $6 trillion and account for nearly 20% of
 9   GDP in only seven short years.
10         2.     These statistics continue a permanent and irreversible trend that has hit
11   Californians particularly hard. Healthcare expenses borne by California workers
12   increased 68% between 2008-2018, while average wage growth for the same period
13   increased just 16%. The result is that Californians are spending increasing amounts of
14   their monthly paychecks on premiums and deductibles, crowding out other necessities
15   such as food and shelter. What is more, industry analysts project that healthcare spending
16   will increase at rates far greater than any measure of economic growth, wage growth, and
17   even inflation over the same time period. Thus, healthcare spending will likely continue
18   growing at a pace that requires Americans to spend ever larger amounts of their base
19   income merely to maintain their health and well-being.
20         3.     Given the increasing costs of healthcare relative to economic and wage
21   growth, it should come as little surprise that the relative burdens of America’s
22   increasingly expensive healthcare system fall disproportionately on those who have the
23   least. 26% of U.S. adults say that they or someone in their household had problems
24   paying medical bills in the past 12 months. And while that percentage leaps to 53%
25   among those without insurance, having insurance is no silver bullet. Even 20% of
26   insurance holders report difficulty paying their medical bills.
27         4.     Unsurprisingly, approximately 40% of those who report problems paying
28   their medical bills are those with annual household incomes below $50,000. And 47% of


                                                  -2-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 3 of 18 Page ID #:3



 1   those who report such problems are disabled, making it more difficult for them to work to
 2   pay their debts. Moreover, the vast majority of those who report struggling to pay
 3   medical bills report that their financial plight has been caused by a surprise, one-time, or
 4   short-term medical expense, such as a single hospital stay or unexpected treatment for an
 5   accident, many in circumstances where they are victims of coincidence and chance.
 6         5.     It is similarly unsurprising, then, that accident victims find themselves at
 7   increased risk of economic hardship as a result of receiving medical care after an
 8   unfortunate accident. Such victims find themselves first in the emergency room, often
 9   being treated for serious and life-threatening injury, then may undergo a lengthy hospital
10   stay for further treatment and ongoing evaluation. Cost concerns are sublimated in the
11   short-term for life-saving care, but ultimately the bill comes due and must be paid.
12         6.     Unfortunately, healthcare providers know this and use this information to
13   their patients’ detriment. When providers contract with government insurance programs
14   such as Medicaid and Medicare, they agree to collect only the amounts they have
15   contractually agreed to obtain through their agreements with those programs. The law
16   forbids so-called “balance billing,” the industry term for collecting the provider’s
17   contractual reimbursement, then billing the patient for the remainder of what the hospital
18   unilaterally decides should be the “true” charge for its services.
19         7.     Government programs such as Medicare and Medicaid provide substantial
20   sources of revenue to healthcare providers. These institutions thus have the leverage to
21   negotiate reasonable rates for receiving reimbursement for the costs of patient care. This
22   is leverage that most individuals do not have, particularly in the case of accident victims,
23   who are often whisked to the hospital under life-threatening circumstances in conditions
24   where they are unable to make informed choices about their care. Providers then
25   leverage this inherent disparity in bargaining power against their patients. In particular,
26   hospitals and other healthcare providers identify circumstances in which patients are
27   entitled to judgments from tortfeasors, then assert false liens against those settlements.
28   Providers do not intend to pursue these alleged liens because they have no legal basis to


                                                  -3-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 4 of 18 Page ID #:4



 1   do so. Instead, the alleged liens are merely threats used to bully patients into negotiating
 2   away their rights to hard-won settlements.
 3         8.     Plaintiff’s experience here has become an all-too-common one in America’s
 4   increasingly rapacious healthcare system. She went to the hospital after suffering ghastly
 5   injuries in an incident where she was struck by an automobile while walking across the
 6   street. Plaintiff suffered through a difficult recovery for several weeks, and faces months
 7   and years of additional therapeutic recovery. All of this had a predictable effect on her
 8   quality of life and well-being, impacting her ability to care for herself and increasing her
 9   cost of living.
10         9.     It is at this juncture where Defendants are most ruthless. In this case, St.
11   Joseph obtained the agreed-upon reimbursements for Medicare, which should have
12   resolved the matter. But St. Joseph wanted more than what Medicare had agreed to
13   reimburse. Therefore, it retained third-party agent (and fellow Defendant) Paratus
14   Partners LLC to increase the pressure on Plaintiff. Discovering that Plaintiff had entered
15   into a settlement with the driver that caused her injuries, Paratus—expressly acting as St.
16   Joseph’s agent—sent demand letters claiming that St. Joseph’s was entitled to liens of
17   nearly $200,000 against any amounts Plaintiff might receive as a result of the settlement.
18         10.    Defendants know that they are not entitled to any part of Plaintiff’s
19   settlement. St. Joseph’s has already been reimbursed by Medicare, but Defendants
20   nevertheless seek to obtain a payoff, in the form of a portion of Plaintiff’s settlement, to
21   which Defendants know they are not entitled.
22         11.    There is a simple descriptive word for this when mobsters and racketeers act
23   like this: Extortion. Defendants are specifically engaged in a business practice against
24   Plaintiff, and generally against Californians similarly situated to Plaintiff, from which
25   they use the bad faith tactics described in this Complaint to reap millions of dollars in
26   unwarranted revenues—many of whom are elderly, and most of whom are victims of
27   accident or crime. The Court must put a stop to Defendants’ bad faith and unfair
28   practices.


                                                  -4-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 5 of 18 Page ID #:5



 1                                VENUE AND JURISDICTION
 2         12.     Plaintiff Nancy Binnell is an individual currently residing in Laguna Niguel,
 3   California.
 4         13.     Defendant St. Joseph’s Hospital-Orange is a hospital operating at 1100 West
 5   Stewart Drive, Orange, California, 92868. Plaintiff received medical care at St. Joseph’s
 6   as described in this Complaint.
 7         14.     Defendant St. Joseph Health is an integrated healthcare delivery system with
 8   regional operations in Northern California, Southern California, and Texas/New Mexico.
 9         15.     Upon information and belief, St. Joseph’s Hospital-Orange is part of the St.
10   Joseph’s Health system operating within the Southern California region. St. Joseph’s has
11   over 119,000 employees and advertises the “comprehensive range of services” it offers
12   across the Western United States, with facilities in states as far-flung as Alaska and
13   Texas. St. Joseph Health operates 51 hospitals, several urgent care centers, and over 800
14   physician clinics as a result of a long series of mergers and acquisitions since its founding
15   in 1982. Only last year, St. Joseph’s Health acquired the College Station Medical Center,
16   a medical provider associated with the Texas A&M Health Network, increasing St.
17   Joseph’s reach into the Texas market.
18         16.     Defendant Paratus Partners LLC (“Paratus”) is a debt collection company
19   operating in several states, including California. Paratus is incorporated in the State of
20   Delaware and registered for business in California at 3020 Saturn Street Suite 100, Brea,
21   California, 92821. Paratus bills itself as the “preeminent provider of revenue cycle
22   management services in the complex first and third party liability (“TPL”) claims space.”
23   Paratus advertises that “on average we drive 200% more revenue from a hospital’s TPL
24   portfolio than the typical hospital would. The improvement we drive on per patient
25   profitability ranges all the way up 50% per annum, depending upon a number of facility
26   specific factors.”
27         17.     Paratus advertises itself as an expert in what it calls “Medicare Secondary
28   Payer” or “MSP” compliance. Paratus advertises that “leveraging the power of a well-


                                                  -5-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 6 of 18 Page ID #:6



 1   defined claims process of a trusted partner, vested in [sic] the performing the claims
 2   management process in compliance with MSP while improving profitability, is a strategic
 3   necessity.” Paratus promises hospitals that “everything we do is designed to avoid
 4   unnecessary conflict and protect the integrity of your relationship with, and reputation in,
 5   the community you serve.”
 6         18.    The St. Joseph’s entities are so interwoven that they act and operate as a
 7   single entity. Plaintiff is presently unable to confirm which of St. Joseph’s other wholly-
 8   owned subsidiaries and/or affiliated companies are liable for the claims asserted herein.
 9   Discovery will allow Plaintiff to proceed with naming additional St. Joseph owned and/or
10   affiliated companies as circumstances warrant. Other persons and entities, Does 1-10,
11   whose identities are presently unknown to Plaintiff participated in the events alleged
12   herein which give rise to Plaintiff’s claims.
13         19.    At all times herein mentioned, each of the Defendants hereinabove was the
14   agent, servant employee, partner, alter ego, aider and abettor, co-conspirator and/or joint
15   venture of each of the remaining Defendants named herein and were at all times
16   operating and acting within the purpose and scope of said agency, service, employment,
17   partnership, conspiracy and/or joint venture, and each Defendant has ratified and
18   approved the acts of each of the remaining Defendants.
19         20.    This Court has jurisdiction over the federal claims asserted in this Complaint
20   pursuant to 28 U.S.C. § 1331, which provides that the district courts have “original
21   jurisdiction” over all civil actions arising under federal law. This Court has supplemental
22   jurisdiction over all state-law claims asserted herein pursuant to 28 U.S.C. § 1367.
23         21.    This Court is the proper venue for this lawsuit because all defendants reside
24   in this judicial district, and a substantial part of the events or omissions giving rise to the
25   claim occurred within this judicial district. See 28 U.S.C. § 1391.
26                            SPECIFIC FACTUAL ALLEGATIONS
27         22.    On May 17, 2018, Plaintiff was walking her dog near her home in Laguna
28   Niguel, California, when she was struck and injured by a Sports Utility Vehicle driven by


                                                     -6-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 7 of 18 Page ID #:7



 1   Essam Ayad. Plaintiff was transported after the accident to Mission Medical Center and
 2   not discharged until June 2, 2018. When she arrived, doctors detailed a battery of
 3   injuries, including traumatic brain injury, fractured right ankle, cervical and thoracic
 4   spine fractures, rib fractures, scalp and forehead lacerations, disfigurement, scars,
 5   bruising, back pain, and emotional distress.
 6         23.    Plaintiff is over the age of 65, and therefore covered through the federal
 7   Medicare program administrated by the Department of Health and Human Services.
 8         24.    Medicare enters into service contracts with healthcare providers to provide
 9   medical services at certain pre-agreed costs. These costs are generally lower than the
10   inflated rate the hospital would otherwise charge if the patient did not have insurance at
11   all. Medical practitioners that register with Medicare as participating providers agree to
12   “accept assignment” for all Medicare patients, meaning they (1) agree to accept
13   Medicare’s fee-schedule amount as payment-in-full for a given service and (2) agree to
14   collect Medicare’s portion directly from Medicare, rather than the patient. Only a small
15   percentage of providers registered with Medicare are so-called “non-participating
16   providers,” and only non-participating providers can bill the beneficiary directly,
17   including Medicare’s share. Non-participating providers can bill Medicare patients
18   slightly more than participating providers, and total beneficiary liability is limited to a
19   fraction of Medicare’s regular fee schedule amount.
20         25.    Once a provider bills Medicare, the provider must withdraw all claims or
21   liens. This applies even if Medicare did not pay the claim or if the provider refunded the
22   payment received back to Medicare. A hospital cannot submit its bills to Medicare for
23   reimbursement and attempt to assert a lien against the patient to collect the same bills.
24         26.    Because millions of Americans are insured through the Medicare program,
25   Medicare administrators generally negotiate significantly lower reimbursement rates than
26   private insurance companies, and the negotiated reimbursement rate is much lower than
27   the inflated rate providers unilaterally impose as their alleged cost of services.
28


                                                    -7-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 8 of 18 Page ID #:8



 1         27.    From this gap between the approved Medicare reimbursement rates and the
 2   provider’s self-enriching, inflated cost of providing care emerges Defendants’ scheme
 3   against Plaintiff and others similarly situated to her, which is designed to obtain
 4   additional funds Defendants have no legal entitlement to receive. Indeed, this scheme is
 5   a case study in the predatory leveraging of disparate bargaining power against helpless
 6   consumers.
 7         28.    On August 17, 2018, several months after being discharged from the
 8   hospital, Plaintiff received a document entitled “NOTICE OF STATUTORY LIEN
 9   CLAIM.” In the document, Paratus explained that it was the “authorized agent” of St.
10   Joseph Health, and gave supposed notice that St. Joseph Health was claiming to impose
11   liens on any damages that the patient might recover from the party that injured Plaintiff.
12   The sum total of the asserted liens was approximately $190,000, far above Medicare
13   reimbursement rates.
14         29.    Defendants know that the law does not permit them to collect such liens.
15   Federal law forbids medical providers registered for Medicare services to balance bill
16   patients for sums not reimbursed by Medicare, and further bars Defendants from seeking
17   reimbursement from a patient once a Medicare claim has been made. In short,
18   Defendants have no legal right to claim any sums above and beyond the customary and
19   usual Medicare reimbursement rate for the services provided to Plaintiff, or other
20   similarly situated payments.
21         30.    Defendants assert these liens not because they have any good faith or honest
22   basis for believing they are entitled to collect additional funds, but because it provides
23   them with leverage to obtain in terrorem settlements from innocent victims, who are often
24   forced to settle these alleged liens at undue cost simply to proceed with collecting what
25   funds they can to help restore their post-accident lives.
26         31.    The assertion of these liens against Plaintiff, and those similarly situated to
27   her, victimizes them twice. First, when Plaintiff and those like her are injured, they are
28   rushed to emergency and trauma rooms and face an uncertain future. Often, their very


                                                  -8-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 9 of 18 Page ID #:9



 1   survival is in question. If they survive, they may—again, like Plaintiff—require lengthy
 2   hospital stays for treatment and recovery. These stays involve not only the cost of
 3   treatment, but the potential of foregoing income and employment opportunities not only
 4   during the stay, but in the weeks or months after. Meanwhile, victims are often left
 5   undercompensated by insufficient insurance coverage, attorneys’ fees, and other
 6   incidental expenses. As a result, it is all the more important that victims like Plaintiff
 7   receive their funds as soon as possible.
 8         32.    Defendants’ scheme relies on the leverage they generate by asserting these
 9   bad faith “liens.” With the victim recovering from injury and burdened by the financial
10   fallout of his or her injuries, Defendants take advantage of the victim’s vulnerable
11   circumstances by asserting liens for outrageous amounts they cannot legally collect.
12   These liens are asserted not because Defendants have any expectation of filing or
13   collecting such liens through any good faith exercise of the judicial process, but instead
14   as leverage to extract unfair settlements of legal claims by threatening to hold up the
15   delivery of desperately needed settlement funds to the victim. In doing so, the hospital’s
16   agent—in this case, Paratus—sends vague, boilerplate letters threatening legal action
17   without any intention of doing so. By engaging in these unfair practices, Defendants are
18   able to double-dip: They obtain the full amount of their contracted Medicare
19   reimbursement, and obtain additional funding after extracting a “settlement” of their bad
20   faith lien claims.
21         33.    This is ultimately what Paratus markets to providers when it claims to
22   leverage “Medicare Secondary Payer” or “MSP” compliance. While it advertises
23   “complex analytical algorithms” and “technology,” Paratus ’ strategy is somewhat more
                                                                   Paramus




24   mundane: Identify former patients in extreme need, then assert false, bad faith liens
25   against them with the intent of using those liens to obtain revenues to which they are
26   otherwise not entitled by law.
27         34.    Upon information and belief, practices such as those alleged have become
28   widespread, if not commonplace. Defendants use the specter of fake liens and potentially


                                                   -9-
     CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 10 of 18 Page ID #:10



 1    ruinous amounts of false and invented debt to squeeze innocent victims for millions of
 2    dollars every year. This rampant misuse of power against consumers who have done
 3    nothing but find themselves in the wrong place at the wrong time must be prevented.
 4                                      CLASS ALLEGATIONS
 5          35.      Plaintiff brings this action on her own behalf, and on behalf of a class of
 6    similarly situated consumers, pursuant to Federal Rule of Civil Procedure 23:
 7                 All persons in the state of California who are Medicare recipients against
 8                   whom Defendants have asserted liens above and beyond those amounts they
 9                   have sought in reimbursement from Medicare.
10          36.      Plaintiff identifies the following sub-class of similarly situated consumers,
11    pursuant to Federal Rule of Civil Procedure 23, and pertinent to her Fourth Cause of
12    Action as described below (the “Sub-Class”):
13                 All persons in the state of California who are over the age of 65 and
14                   Medicare recipients against whom Defendants have asserted liens above and
15                   beyond those amounts they have sought in reimbursement from Medicare.
16          37.      Excluded from the Class are Defendants, their affiliates, employees, officers
17    and directors, and the Judge(s) assigned to this case. Plaintiff reserves the right to modify,
18    change, or expand the Class definitions based on discovery and further investigation.
19                 Numerosity: Upon information and belief, the Class is so numerous that
20                   joinder of all members is impracticable. While the exact number and
21                   identities of individual members of the Class are unknown at this time, such
22                   information being in sole possession and obtainable by Plaintiff only
23                   through the discovery process, Plaintiff believes, and on that basis alleges,
24                   that at least hundreds, and potentially thousands, of persons are members of
25                   the Class.
26                 Existence and Predominance of Common Questions of Fact and Law:
27                   Common questions of law and fact exist as to all members of the Class.
28                   These questions predominate over the questions affecting individual Class


                                                    -10-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 11 of 18 Page ID #:11



 1                members. These common legal and factual questions include, but are not
 2                limited to:
 3                   o Whether Defendants entered into contracts with Medicare, Medi-Cal,
 4                      or private insurance companies limiting their compensation for
 5                      services to a negotiated rate, but still asserted a lien on the third-party
 6                      settlement proceeds of patients;
 7                   o Whether Defendants asserted liens for compensation on settlement
 8                      proceeds of patients that was more than allowed by contract for the
 9                      services provided to the patient;
10                   o Whether Defendants asserted liens for compensation on settlement
11                      proceeds of patients that have a good faith basis in law;
12                   o Whether Defendants asserted such liens knowing they had no legal
13                      right to collect on such liens, and no intention of actually pursuing
14                      litigation;
15                   o Whether Defendants engage in an unlawful business practice by
16                      systematically asserting bad faith liens against settlements that
17                      accident victims enter into with third-party tortfeasors.
18              Typicality: All of Plaintiff’s claims are typical of the claims of the Class
19                because in each case, Defendants asserted illegal and unenforceable liens
20                against members of the Class. Furthermore, Plaintiff and all members of the
21                Class sustained monetary and economic injuries including, but not limited
22                to, ascertainable losses arising out of Defendants’ wrongful conduct.
23                Plaintiff advances the same claims and legal theories on behalf of herself
24                and all absent Class Members.
25              Adequacy: Plaintiff adequately represents the Class because her interests
26                do not conflict with the interests of the Class she seeks to represent, she has
27                retained counsel who are competent and highly experienced in complex
28                class action litigation, and Plaintiff intends to prosecute this action


                                                  -11-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 12 of 18 Page ID #:12



 1                   vigorously. Plaintiff and her counsel are well-suited to fairly and adequately
 2                   protect the interests of the Class.
 3                 Superiority: A class action is superior to all other available means of fairly
 4                   and efficiently adjudicating the claims brought by Plaintiff and the Class.
 5                   The injury each individual Class member has suffered is relatively small in
 6                   comparison to the burden and expense of individually prosecuting the
 7                   complex and extensive litigation necessitated by Defendants’ conduct. It
 8                   would be virtually impossible for Class members on an individual basis to
 9                   effectively redress the wrongs done to them. Even if Class members could
10                   afford the cost and delay to settlement proceeds of such individual litigation,
11                   the courts cannot. Individualized litigation presents a potential for
12                   inconsistent or contradictory judgments. It also increases the delay and
13                   expense to all parties and to the court system. By contrast, the class action
14                   device presents far fewer management difficulties, and provides the benefits
15                   of single adjudication, an economy of scale, and comprehensive supervision
16                   by a single court. Upon information and belief, individual Class members
17                   can be readily identified and notified based on, Defendants’ own records—
18                   namely, their records of alleged liens.
19                                        CAUSES OF ACTION
20                                    FIRST CAUSE OF ACTION
21                        (Violation of Federal Debt Collection Practice Act)
22                                       (15 U.S.C. § 1692 et seq.)
23          38.      Plaintiff and the Class incorporate by reference each preceding and
24    succeeding paragraph as though fully set forth at length herein.
25          39.      15 U.S.C. § 1692 recognizes the “abundant evidence of the use of abusive,
26    deceptive, and unfair debt collection practices by many debt collectors.” The statute
27
28


                                                     -12-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 13 of 18 Page ID #:13



 1    further recognizes that “[e]ven where abusive debt collection practices are purely
 2    intrastate in character, they nevertheless directly affect interstate commerce.”
 3          40.    Plaintiff is a “consumer” as that term is defined in 15 U.S.C. § 1692a, in that
 4    she is “allegedly obligated” to pay a debt.
 5          41.    Defendants individually and collectively constitute a “debt collector’ as that
 6    term is defined in 15 U.S.C. § 1692a, in that they use an “instrumentality of interstate
 7    commerce or mails in any business the principal purpose of which is the collection of any
 8    debts.”
 9          42.    By claiming that Plaintiff owed a debt she does not owe, Defendant engaged
10    in the “false representation of the character, amount, or legal status of any debt.” See 15
11    U.S.C. § 1692e.
12          43.    By claiming that Defendants intended to attach liens to Plaintiff’s rightful
13    property when taking such action would have been unlawful and Defendants had no
14    actual intent to take such action, Defendants violated the FDCPA by representing that
15    they would seize, garnish, attach, or sell Plaintiff’s property in a case where such action
16    was not lawful and Defendants had no intention to take any such action. See 15 U.S.C. §
17    1692e.
18          44.    Defendants attempted to collect an amount of money not expressly
19    authorized by any agreement and not permitted by law. See 15 U.S.C. § 1692f.
20          45.    As a result of Defendants’ violations, Plaintiff and the Class are entitled to
21    damages, costs, and attorneys’ fees as provided in 15 U.S.C. § 1692k, including actual
22    damages as may be proven at the time of trial.
23                                SECOND CAUSE OF ACTION
24                  (Violation of Rosenthal Fair Debt Collection Practices Act)
25                                  (Cal. Civ. Code § 1788 et seq.)
26          46.    Plaintiff and the Class incorporate by reference each preceding and
27    succeeding paragraph as though fully set forth at length herein.
28


                                                    -13-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 14 of 18 Page ID #:14



 1          47.    Plaintiff is a “person” as that term is defined in California Civil Code §
 2    1788.2. Plaintiff is also a “debtor” as that term is defined in the same section, in that she
 3    is “a natural person from whom a debt collector seeks to collect a consumer debt that is
 4    due and owing or alleged to be due and owing from such person.”
 5          48.    Plaintiff is a person who was the object of a collection activity arising from
 6    an alleged debt.
 7          49.    Defendants have attempted to collect an alleged consumer debt by falsely
 8    representing that a “legal proceeding has been, is about to be, or will be instituted unless
 9    payment of a consumer debt is made.” See Cal. Civ. Code § 1788.13.
10          50.    Defendants’ actions constitute a willing and knowing violation of the
11    RFDCPA, in that Defendants know they are attempting to collect nonexistent debts to
12    which they have no legal entitlement.
13          51.    As a result of Defendants’ violations of the RFDCPA, Plaintiff and the Class
14    are entitled to damages, costs, and attorneys’ fees as provided in California Civil Code §
15    1788.30, including actual damages as may be proven at the time of trial.
16                                  THIRD CAUSE OF ACTION
17                       (Violation of California Unfair Competition Law)
18                             (Cal. Bus. & Prof. Code § 17200 et seq.)
19          52.    Plaintiff and the Class incorporate by reference each preceding and
20    succeeding paragraph as though fully set forth at length herein.
21          53.    The California Unfair Competition Law (“UCL”) prohibits acts of “unfair
22    competition,” including any “unlawful, unfair or fraudulent business act or practice” and
23    “unfair, deceptive, untrue or misleading advertising.” See Cal. Bus. & Prof. Code §
24    17200.
25          54.    Defendants have engaged in unfair competition and unfair, unlawful, or
26    fraudulent business practices by asserting illegal, unlawful, and uncollectible liens in bad
27    faith and in contravention of federal law, California law, and public policy. These acts
28    have caused Plaintiff to suffer injury in fact and loss of money and/or property, in an


                                                   -14-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 15 of 18 Page ID #:15



 1    amount to be proven at trial. Defendants’ acts of unlawful, unfair, and fraudulent
 2    competition also have caused irreparable and incalculable injury to Plaintiff, and
 3    Defendants’ business practices must be enjoined as to her and to others similarly situated
 4    to her.
 5              55.   Defendants’ acts are unlawful based on their violations of the FDCPA, 15
 6    U.S.C. § 1692 et seq., and the RFDCPA, Cal. Civ. Code § 1788 et seq.
 7              56.   Defendants’ practice offends an established public policy and is immoral,
 8    unethical, oppressive, unscrupulous, and substantially injurious to consumers.
 9              57.   The injuries suffered by Plaintiff and the Class members greatly outweigh
10    any potential countervailing benefit to consumers or to competition, and they are not
11    injuries that Plaintiff and the Class members could or should have reasonably avoided.
12              58.   Defendants’ practice is fraudulent in that Defendants represent their
13    entitlement to liens against third-party settlements against which they have no actual or
14    legal claim.
15              59.   Plaintiff seeks to enjoin Defendants from further unlawful, unfair, and/or
16    fraudulent acts or practices, namely, the assertion of bad faith, illegal, and uncollectible
17    liens.
18              60.   Plaintiff and the Class seek to obtain restitutionary disgorgement of all
19    monies and revenues Defendants has generated from such practices, and all other relief
20    allowed under California Business & Professions Code § 17200 et seq.
21                                   FOURTH CAUSE OF ACTION
22                (Violation of Elder Abuse and Dependent Adult Civil Protection Act)
23                              (Cal. Welfare & Inst. Code § 15610 et seq.)
24              61.   Plaintiff and the Class incorporate by reference each preceding and
25    succeeding paragraph as though fully set forth at length herein.
26              62.   Plaintiff and members of the Sub-Class are “elders” as defined by Welfare
27    and Institutions Code §15610.27, as Plaintiff and members of the Sub-Class are 65 years
28    of age or older.


                                                     -15-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 16 of 18 Page ID #:16



 1             63.   By wrongfully interfering with the rights of the Plaintiff and the Sub-Class
 2    to recover funds in bad faith, Defendants have taken, secreted, appropriated, obtained, or
 3    retained the personal property of an elder for a wrongful use and/or with an intent to
 4    defraud.
 5             64.   Plaintiff and members of the Sub-Class each have a property right in the
 6    settlement of their case with which Defendants have interfered by use of their bad faith
 7    assertion of alleged liens.
 8             65.   Defendants knew or should have known that their conduct was and is likely
 9    to be harmful to Plaintiff and members of the Sub-Class.
10             66.   As a result of Defendants’ interference with Plaintiff and members of the
11    Sub-Class, Defendants have harmed Plaintiff and members of the Sub-Class in an amount
12    to be proven at trial.
13             67.   Plaintiff seeks to enjoin Defendants from further unlawful, unfair, and/or
14    fraudulent acts or practices, namely, the assertion of bad faith, illegal, and uncollectible
15    liens, with regard to those Sub-Class members and others who may be subject in the
16    future to similar conduct.
17             68.   Because Defendants’ acts were knowing, intentional, oppressive, and
18    malicious in nature, Plaintiff and members of the Sub-Class are entitled to punitive
19    damages in an amount to be proven. Plaintiff and members of the Sub-Class are also
20    entitled to the full cost of attorneys’ fees and costs they have or will incur in bringing this
21    claim.
22
23
24
25
26
27
28


                                                   -16-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 17 of 18 Page ID #:17



 1                                   FIFTH CAUSE OF ACTION
 2                               (Abuse of Process—California Law)
 3           69.    Plaintiff and the Class incorporate by reference each preceding and
 4    succeeding paragraph as though fully set forth at length herein.
 5           70.    Defendants wrongfully assert liens against settlements entered into by
 6    Plaintiff and by other members of the Class.
 7           71.    Defendants intentionally used legal procedures to obtain liens for the
 8    purpose of harassing Plaintiff and forcing her into settling those liens to obtain needed
 9    funds to maintain her self-care and wellbeing, and repeated the same pattern with
10    similarly situated members of the Class.
11           72.    Defendants knew or should have known that their conduct was and is likely
12    to be harmful to Plaintiff and the Class. Because of Defendants’ abuse of the judicial
13    process as alleged herein, Defendants have harmed Plaintiff and the Class in an amount
14    to be proven at trial.
15           73.    Because Defendants’ acts were knowing, intentional, oppressive, and
16    malicious in nature, Plaintiff and the Class are entitled to punitive damages from
17    Defendants in an amount to be proven.
18                                        PRAYER FOR RELIEF
19           WHEREFORE, Plaintiff, on behalf of herself and members of the Class,
20    respectfully request that this Court:
21           a.     determine that the claims alleged herein may be maintained as a class action
22                  under Rule 23 of the Federal Rules of Civil Procedure, and issue an order
23                  certifying the Class as defined above;
24           b.     appoint Plaintiff as the representatives of the Class and their counsel as
25                  Class counsel;
26           c.     award all actual, general, special, incidental, statutory, punitive, and
27                  consequential damages and restitution to which Plaintiff and members of the
28                  Class are entitled;


                                                    -17-
      CLASS ACTION COMPLAINT
     Case 8:20-cv-00447-DOC-ADS Document 1 Filed 03/04/20 Page 18 of 18 Page ID #:18



 1           d.     award pre-judgment and post-judgment interest on any monetary relief;
 2           e.     grant appropriate temporary, preliminary, and permanent injunctive and/or
 3                  declaratory relief, including, without limitation, an injunctive order requiring
 4                  Defendants to cease all unfair and illegal business practices;
 5           f.     award reasonable attorneys’ fees and costs; and
 6           g.     grant such further relief that this Court deems appropriate.
 7
 8    Dated: March 4, 2020                            Respectfully submitted,
 9                                                    MCCUNE WRIGHT AREVALO, LLP
10
11                                                 By: /s/ Richard D. McCune
12                                                     Richard D. McCune
                                                       Steven A. Haskins
13
14                                                    Attorneys for Plaintiff Nancy Binnell
                                                      and the Putative Class
15
16
17
18
19
                                        DEMAND FOR JURY
20
             Plaintiff, on behalf of herself and all others similarly situated, demand a trial by
21
      jury on all issues so triable.
22
23
      Dated: March 4, 2020                   By:
24
                                                      Richard D. McCune
25                                                    Attorneys for Plaintiff Nancy Binnell
26                                                    and the Putative Class
27
28


                                                    -18-
      CLASS ACTION COMPLAINT
